Citation Nr: 0613997	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an earlier effective date than July 28, 
1998 for a 40 percent evaluation of shell fragment wound 
residuals of the right upper extremity.

2.  Entitlement to an earlier effective date than August 7, 
1998 for a 10 percent evaluation of scar residuals of a shell 
fragment wound of the right upper extremity.

3.  Entitlement to a disability evaluation in excess of 40 
percent for residuals of a shell fragment wound of the right 
upper extremity.

4.  Entitlement to restoration of a 10 percent evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that granted a 40 percent evaluation from August 7, 
1998 for partial paralysis with involvement of Muscle Group 
(MG) V, residuals of gunshot wound, right upper extremity 
(major).  

In March 2001, the Board remanded the case to the RO for 
further development.  On remand, the RO issued a rating 
decision in March 2002 that granted service connection for a 
gunshot wound scar of the right upper extremity and assigned 
an initial evaluation of 10 percent from August 7, 1998.  The 
case was returned to the Board and in June 2003, the Board 
remanded the case again to the RO for further development.  

On remand, a RO Decision Review Officer issued a decision in 
July 2004 granting an effective date of July 28, 1998 for the 
right upper extremity gunshot wound residuals with damage to 
MG V.  The veteran did not withdraw the appeal.  He provided 
testimony at a Board videoconference hearing in January 2006.  
A transcript (T) of the hearing has been associated with the 
claims file.  


The issues of entitlement to a disability evaluation in 
excess of 40 percent for gunshot wound residuals of the right 
upper extremity and entitlement to restoration of a 10 
percent evaluation for hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not appeal a Board decision in December 
1990 that denied entitlement to a disability evaluation in 
excess of 20 percent for residuals of a shell fragment wound 
of the right arm.  

2.  On August 7, 1998, the RO received a claim for 
reevaluation of peripheral neuropathy secondary to a gunshot 
wound that included a private medical statement dated July 
29, 1998. 

3.  The RO granted a 40 percent evaluation from July 28, 1998 
based on the private medical statement and the VA examination 
in April 1999; there was no earlier pending claim for 
increase.

4.  Symptomatic manifestations of wound scar residuals of the 
right upper extremity were shown on VA examination in April 
1999 and represented an ascertainable increase in the 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than July 28, 
1998 for a 40 percent evaluation for residuals of a shell 
fragment wound of the right arm have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an earlier effective date than August 7, 
1998 for a 10 percent evaluation for scar residuals of a 
shell fragment wound of the right arm have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
for increase.  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  See, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA-directed letters issued in April 2001 
pursuant to a Board remand in March 2001, and the September 
2003 and May 2004 VCAA-directed letters issued pursuant to 
the Board remand in June 2003 constituted an affirmative 
notification required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) from which the veteran had a one year 
period to submit evidence and information to substantiate the 
claims.  The content was styled to ensure that his case was 
presented with whatever support is available.  The content of 
the notice he received was in a form that enabled him to 
understand the process.  He was informed that VA would make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued that was VCAA specific satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is also no harm or 
prejudice as to any notice deficiency with respect to the 
effective date rating elements for compensation, as the 
notices that were VCAA directed, in particular the September 
2003 letter, were sufficient in specifying the evidence 
needed to support an effective date earlier than the date of 
receipt of claim.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice in this case was 
not provided to the veteran prior to the AOJ adjudication of 
the claim and as a result the timing of the notice does not 
comply with the express requirements of the law as found in 
Pelegrini.  However, the timing deficiency was cured pursuant 
to the March 2001 and June 2003 Board remands.  This produced 
the VCAA-directed correspondence in April 2001, September 
2003 and May 2004 and the case was next reviewed at the RO in 
July 2004.  Thus the timing defect was nothing more than 
harmless error and having been subsequently cured, it was not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the May 2004 
letter had a statement on page 2 that invited him to identify 
or submit any evidence that pertained to his claim which is 
an acceptable statement of the "fourth element".  
Furthermore, the September 2003 duty to assist letter was 
directed to the specific information needed to support the 
earlier effective date claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, 
essential fairness of the adjudication was advanced through 
the efforts of the RO to obtain relevant information in order 
to provide a record that would support an informed 
determination.  The veteran had a meaningful opportunity to 
participate effectively in the processing of the claim for an 
earlier effective date through his hearing testimony and 
other opportunities to assist in the development of his 
claim.  The hearing testimony in January 2006 noted the 
veteran recently began to receive Social Security 
Administration (SSA) disability benefits, and the record 
shows he reported in August 2000 that he was working full 
time and had been so employed for a number of years.  The 
veteran or his representative did not indicate that SSA had 
information relevant to the earlier effective date 
determination or implied that SSA had additional records that 
were relevant.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA directed correspondence 
in September 2003 asked specifically for records of treatment 
during the year prior to the filing of the claim for increase 
and the veteran did not identify any records other than what 
were already on file.  Furthermore the RO obtained a 
substantial amount of clinical records but none earlier than 
August 1998.  Thus, the Board finds the development is 
adequate when read in its entirety, and that it satisfied the 
directive in the remand orders and the obligations 
established in the VCAA.  The duty to assist having been 
satisfied, the Board will turn to a discussion of the claims 
for earlier effective dates on the merits.  


Analysis

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  The effective 
date for an increase in disability compensation shall be the 
date of claim or a year earlier if an ascertainable increase 
is shown within the year prior to the date of receipt of 
claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  However, in general, where the increase does not 
precede the date of claim, the effective date is governed by 
the later of the date that it is shown that the requirements 
for an increased evaluation are met or the date the claim for 
an increased evaluation is received.  See Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of Sec. 
3.151 or Sec. 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A finally adjudicated claim is a claim allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of 1 year after the date of 
notice of an award or disallowance, or by denial on appellate 
review whichever is earlier.  A pending claim is an 
application, formal or informal, which has not been finally 
adjudicated.  A reopened claim is any application for a 
benefit received after final disallowance of an earlier 
claim.  A claim for increase is any application for an 
increase in rate of a benefit being paid under a current 
award, or for resumption of payments previously discontinued.  
38 C.F.R. §  3.160.

With the regulatory framework in mind, the Board observes the 
recent claim for increase followed the final Board decision 
in 1990 that denied an increased evaluation.  Here there is 
simply no pertinent communication earlier in the claims 
folder to establish a formal claim for increase earlier than 
August 7, 1998.  The mere fact that he did seek an increase 
so soon after having been evaluated privately in July 1998 
does not establish an ascertainable increase in the service-
connected disability from that date.  The communication of a 
private medical treatment report to VA would establish the 
date of claim from the date of receipt in certain 
circumstances as provided in 38 C.F.R. §§ 3.157.  In this 
case, VA received the report on August 7, 1998.  There were 
no earlier VA clinical records referring to the right upper 
extremity that could be considered as constructively before 
the RO to establish an informal claim earlier within the year 
preceding the application for increase.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also VAOPGCPREC 
12-95 ("However, it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting 
awards.").  

Furthermore, the framework for the effective date of increase 
follows a rather mechanical formula and here there is no 
basis for an effective date earlier than the date of claim in 
August 1998 for the separate evaluation for the right upper 
extremity scar residuals, as the symptomatic scar was not 
shown earlier than the VA examination in April 1999.  Even to 
assume the scar had been a component of the service-connected 
disability from the initial rating decision, and not only 
recently "service-connected" as reflected in the March 2002 
rating decision, the record must support a separate 
compensable evaluation.  It appears that the Board raised the 
issue of a separate evaluation for the scar in the March 2001 
remand, which suggests the Board viewed the matter as 
component of the claim for increase on appeal rather than a 
new claim of service connection.  Thus, an ascertainable 
increase was shown after the date of claim for increase in 
August 1998.  

Furthermore, the RO grant of an effective date for increase 
from July 1998 for the injury to MG V and nerve components, 
though favorable to the veteran, does not require that the 
Board adopt the same reasoning which appears top be beyond an 
arguably liberal interpretation of the applicable 
regulations.  Thus, assuming that the effective date of July 
29, 1998, was incorrect under the regulations, any possible 
error favored the veteran.  See Williams v. Gober, 10 Vet. 
App. 447, 452 (1997).  The general rule that the effective 
date for increase coincide with the date of receipt of the 
claim is appropriate in this case.  

The veteran's argument for an effective date years earlier, 
from the time it was initially rated has not been ignored or 
overlooked (T 4, 11-12).  However, the veteran should note 
that the applicable law precludes the payment of compensation 
earlier in the case of this reopened claim since the final 
decision in December 1990 was not appealed and there was an 
earlier Board decision in 1973 that established the 20 
percent evaluation based on moderate muscle damage to MG V 
and mild incomplete paralysis of the median nerve that were 
separately evaluated.  After the 1990 decision there is 
nothing in the record indicating the veteran brought 
additional evidence, VA or private, to the attention of the 
RO or otherwise sought to reopen the claim until 1998.  
However he did prosecute other disability claims.  The 
veteran is advised that final decisions may be overturned on 
the basis of clear and unmistakable error (CUE) and there are 
specific pleading requirements to establish a valid claim of 
CUE in either a Board decision or a RO rating decision.  
Thus, here the claim for increase was essentially a reopened 
claim after a final rating decision and the effective date 
can be no earlier than the date of claim based upon the 
record.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the effective date determination to 
warrant the application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 


ORDER

Entitlement to an earlier effective date than July 28, 1998 
for a 40 percent evaluation of gunshot wound residuals of the 
right upper extremity is denied.

Entitlement to an earlier effective date than August 7, 1998 
for a 10 percent evaluation of scar residuals of a gunshot 
wound of the right upper extremity is denied.


REMAND

At the Board hearing the veteran testified he was now 
receiving SSA disability benefits in part as a result of the 
right upper extremity disability (T 4-5).  He also testified 
regarding increased severity of the disability manifestations 
and ongoing VA medical treatment (3, 5-10).  The Board cannot 
unilaterally declare SSA records irrelevant in a claim for 
increase.  See Quartuccio, 16 Vet. App. at 187-88.  

Furthermore the claim of increased severity is reasonably 
inferred from the recent testimony and there is relevant 
medical treatment which is not reflected in the record.  
Therefore, the claim warrants further development at this 
time.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding entitlement to restoration of a 10 percent 
evaluation for bilateral hearing loss, the record shows that 
the RO issued a rating decision in September 2005 that 
reduced the disability evaluation for the veteran's hearing 
loss to 0 percent from 10 percent, effective in June 2004 
based on clear and unmistakable error (CUE).  The record 
shows that in September 2005, the RO received the veteran's 
notice of disagreement with the reduction in the disability 
evaluation.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case, and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him recently for his right 
upper extremity disability.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

2.  The SSA should be contacted and asked 
to provide all records reviewed in 
connection with an agency determination, 
if any, to award the veteran SSA 
disability benefits, including any agency 
administrative adjudication decisions. 

3.  If any of the relevant records sought 
are not obtained, the veteran should be 
notified and advised of the specific 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  Once 
obtained, all records must be permanently 
associated with the claims folder.

4.  The veteran should be scheduled for 
orthopedic and neurological examinations 
to determine the current nature, extent 
and severity of the residuals of a shell 
fragment wound of the right upper 
extremity, including a determination of 
the extent of damage to MG V and any 
other muscle group identified as having 
sustained injury, and identification of 
the specific nerves involved in the 
disability and the extent of any 
paralysis.  The claims folder must be 
made available to the examiners for 
review prior to the examination.  All 
indicated diagnostic and laboratory 
studies should be performed.  All 
opinions and conclusions should be 
supported by complete rationale. 

5.  The file should be reviewed to insure 
that the above noted directives are 
carried out in full. If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2005); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  When the above development has been 
properly completed, the issues should be 
readjudicated.  To the extent that the 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes all relevant laws 
and regulations, and afforded a 
reasonable opportunity to respond.

7.  The veteran should be issued a 
statement of the case addressing the 
September 2005 rating decision wherein 
the RO reduced the disability evaluation 
for hearing loss to 0 percent from 10 
percent effective June 7, 2004 on the 
basis of CUE.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


